Name: 1999/341/EC: Council Decision of 10 May 1999 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining for the period 18 January 1999 to 17 January 2002 the fishing opportunities and the financial contribution for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles
 Type: Decision
 Subject Matter: fisheries;  international affairs;  European construction;  Africa
 Date Published: 1999-05-27

 Avis juridique important|31999D03411999/341/EC: Council Decision of 10 May 1999 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining for the period 18 January 1999 to 17 January 2002 the fishing opportunities and the financial contribution for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles Official Journal L 131 , 27/05/1999 P. 0050 - 0051COUNCIL DECISIONof 10 May 1999on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining for the period 18 January 1999 to 17 January 2002 the fishing opportunities and the financial contribution for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles(1999/341/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles(1), signed in Brussels on 28 October 1987, and in particular Article 12 thereof,Having regard to the proposal from the Commission,(1) Whereas the Community and the Republic of Seychelles have held negotiations with a view to determining amendments to be made to the abovementioned Agreement at the end of the period of application of the Protocol in force which is annexed thereto;(2) Whereas, as a result of these negotiations, a new Protocol was initialled on 21 December 1998, by virtue of which Community fishermen are to enjoy fishing opportunities in the waters falling within the sovereignty or jurisdiction of the Republic of Seychelles for the period 18 January 1999 to 17 January 2002;(3) Whereas, in order to avoid interruption of fishing activities by Community vessels, both parties have initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the said Protocol from the day following the date of expiry of the Protocol previously in force;(4) Whereas the Agreement in the form of an Exchange of Letters should be approved subject to a definitive decision pursuant to Article 43 of the Treaty;(5) Whereas the method for allocating the fishing opportunities among the Member States should be defined on the basis of the traditional allocation of fishing opportunities under the fisheries agreement,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining, for the period 18 January 1999 to 17 January 2002, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Republic of Seychelles on fishing off Seychelles is hereby approved on behalf of the European Community.The text of the Agreement in the form of an Exchange of Letters is attached to this Decision.Article 2The fishing opportunities fixed in the Protocol shall be allocated among the Member States as follows:(a) Tuna seiners:- Spain: 25 vessels,- France: 20 vessels,- Italy: 1 vessel,- United Kingdom: 1 vessel;(b) Surface longliners:- Spain: 20 vessels,- France: 5 vessels,- Portugal: 7 vessels.If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may take into consideration licence applications from any other Member State.Article 3The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community.Done at Brussels, 10 May 1999.For the CouncilThe PresidentH. EICHEL(1) OJ L 119, 7.5.1987, p. 26.